UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ALONZO LAMAR HARRIS,

                          Plaintiff,
       -v-                              5:18-CV-1086
                                       (DNH/TWD)

STEVEN B. YARBROUGH; BRIAN CALLEY;
JOHN F. KAMP; AMANDA KAMP; AMY
CLARKE; GEORGE CLARKE; JOLENE
BARRETT; AKUAN JOHNSON; CHARLES
GREEN, SR.; H. DANA VANHEE; GEORGE
HILDEBRANDT; JOHN MOORE; MICHAEL
LEVAULT; CHRIS REYNOLDS; SHERIFF
DAVID S. GOULD; CRICKET INTEGRATED
WOOD COMPONENTS INC.; FED EX
OFFICE; AMERICAN TITLE SERVICE
AGENCY, LLC; RON HERB; ASSOCIATES
REALTY COMPANY; A-Z HOMES, LLC;
LEWIS BRISBOIS BISGAARD & SMITH LLP;
REDEEM CHRISTIAN CHURCH OF GOD;
JUBILEE PARISH; CRICKET
CORPORATION OFFICE; WILLIAM ZIMMER,
Law Offices; FIRST ARIZONA TITLE
AGENCY, LLC; CAPITAL FUND, LLC;
SENATE JOHN FLANAGAN' CARL E.
HEASTIE; PAUL RYAN; and MITCH
MCCONNEL,


                         Defendants.
--------------------------------

APPEARANCES:

ALONZO LAMAR HARRIS
Plaintiff pro se
18582
Cayuga County Jail
7445 County House Road
Auburn, NY 13021
DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

          Pro se plaintiff Alonzo Lamar Harris commenced this action pursuant to 42 U.S.C.

§ 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971). On December 7, 2018, the Honorable Thérèse Wiley Dancks, United States

Magistrate Judge, advised by Report-Recommendation that the complaint be dismissed

without prejudice but that plaintiff be given leave to amend. No objections to the Report-

Recommendation have been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE and plaintiff is given

an opportunity to amend his complaint within thirty (30) days of the date of this Decision and

Order to properly present the facts which would support his claim for entitlement to relief

against these defendants;

          2. If plaintiff files a timely amended complaint, it be forwarded to the Magistrate

Judge for review; and

          3. If plaintiff fails to file an amended complaint within thirty (30) days of the date of

this Decision and Order, the complaint will be dismissed in its entirety.

          IT IS SO ORDERED.

                                                -2-
Dated: April 3, 2019
       Utica, New York.




                          -3-
